PER CURIAM.
The State appeals the trial court order granting Appellee’s Motion for Post Conviction Relief under rule 3.850, Florida Rules of Criminal Procedure. As the Florida Supreme Court has held:
[T]wo requirements must be satisfied for ineffective assistance of counsel claims to be successful under the Strickland[1] standard: First, a defendant must show that counsel’s actions or omissions were deficient; and second, the deficiency established must further be shown to have so affected the proceeding that confidence in the outcome is undermined.
Johnston v. State, 70 So.3d 472, 477 (Fla. 2011) (citing Schoenwetter v. State, 46 So.3d 535, 545-46 (Fla.2010)). We conclude that Appellee failed to meet his burden of establishing either prong under Strickland and therefore vacate the order *198under review and order that the judgment and sentence be reinstated.
Order vacated; Judgment and Sentence Reinstated.
SAWAYA, LAWSON, and WALLIS, JJ., concur.

. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).